Title: From Walter Hellen to John Quincy Adams, 20 April 1813
From: Hellen, Walter
To: Adams, John Quincy



My dear Sir,
Washington 20th: April 1813.

I had the honor to write you, on the 18th: Nov. 1811, since which I have been deprived of the pleasure of any of your always highly esteemed favors. I heard with the most sincere sorrow,  it had been the Divine Dispensation, to afflict you & your dear Lady with the loss of your little Daughter, I wish it was in my power to offer any Consolation on an occasion so trying & distressing; but alass from woful experience, I too will Know, how difficult it is, to alleviate our feelings from such Heart breaking Scenes. Yet my dear Sir, you ought  both, & I have no doubt have derived great satisfaction, in reflecting how much your distress might have been heightened had it been the Divine Will, to have call’d one of you, instead of the dear little Cherub—Most sincerely do I pray you may both be spared, to be a blessing to those you have left.
The appearance of Mr Gallatin, the Bearer hereof wil at St. Petersburgh, will I presume be a surprize to you, unless indeed you have been apprized of his visit—great expectations are entertain’d by all parties here of the success of his Mission—tho’ some say, they had rather Mr Bayard had gone alone & from which more might have been calculated—As I understand they are both Joined with your goodself in the Mission, I have every hope & Confidence that your exertions may terminate in an Honorable & solid Peace—an event which at this time must be very desirable to England as well as to ourselves—indeed it wou’d seem, if there is really a sincere desire on both sides, that nothing can prevent it.
It has been whisper’d, that its likely you may return this ensuing Autumn, should it be your wish, in which case, Mr Bayard if he likes, is to take your place, this arrangement, tho’ not talk’d of is—as I observed before the whisper, & as such I mention it to you—I need not say how happy your return will make your friends here—I frequently hear from your Sons thro’ your friends in Boston, & it gives me great pleasure to find they are such fine Boys—My own Children thank Heaven are all very well except my little Daughter, who is just recovering of the Meazles. As to my own Health it still continues in the most precarious state—The Winter before the past, I had hoped I was about to recover, but as the Spring advanced, I had another Attack of which however I thought I got the better of, during the Summer but early in the last Fall, I was Attacked again, & have been confined to my Room, of & some times to my Bed almost ever since—it has deprived me of the little Strength I had, I have now scearcely a hope of ever regaining y Afflictions my dear sir, in every  have been of the most severe kind, & I  often wonder how I have been able to withstand them thus long—God Almighty grant, that you nor yours may never suffer the like.
Present me in the most affectionate manner to your Lady & Kitty & believe me my dear Sir, / Your ever faithfully
Walter Hellen